Title: H. G. Letter VIII, 2 March 1789
From: Hamilton, Alexander,“H. G.”
To: 


New-York, March 2, 1789.
Dear Sir,
The second particular, which I have stated as evidence of Mr. Clinton’s enmity to the union, is, that he has treated Congress as a body in a contemptuous manner.
A proof of this exists in his refusal to convene the legislature of this state, in the year 1786, upon pressing and repeated applications of Congress; sheltering himself under the frivolous pretence, that the constitution did not leave him liberty to do it.
The constitution empowers the Governor to convene the legislature “on extraordinary occasions.” This provision is evidently calculated to enable him to call together, the legislature whenever any thing of importance out of the ordinary routine of state business should occur. To put any other meaning upon it is absurd, and would embarrass the operations of government. It cannot be supposed that the constitution intended by “extraordinary occasions,” nothing but wars, rebellions, plagues or earthquakes. The word “extraordinary,” as used in this case, can only be construed as equivalent to special; and a special occasion is any thing of moment out of the common and expected course. It merits attention that the words of the constitution are simply that the governor “shall have power to convene the legislature upon extraordinary occasions.” This mode of expression has plainly an authorising and empowering, not a restricting operation. It is true that the Governor is bound in the exercise of this power, to observe a reasonable discretion; and not to act with caprice, levity or wantonness; but the same may be said of every other power with which he is entrusted, and does not affect the constitutional sense of the provision.
Let us now, sir, take a view of the nature of the application and refusal. The legislature of the state, in May, 1786, passed the act I have already mentioned, in lieu of one, conformable to the plan proposed by Congress and agreed to by the other twelve states, (for even Rhode-Island had at length got the better of her scruples.) Congress were of opinion, for the most obvious and solid reasons, that they could derive no advantage from the act of New York; that to attempt it would be to let go their hold on the twelve adopting states, who had made the passing of similar acts by all the states, the condition of their grants: That the act of New-York, independent of the objection just mentioned, was framed upon principles mischievous in their nature, and calculated not only in a great measure to defeat the revenue, but to prevent several of the states from entering into the plan. One of these principles was that the paper money of the state should be receivable in payment of the duties. If Congress had acceded to such a plan, the consequence should have been that the other states, which had emitted paper money would insist upon the same privilege, by which mean the duties would be paid in nominal money of different degrees of value, in some states at a depreciation of forty or fifty per cent; a circumstance which would have diminished the produce of the impost, rendered the burthen unequal upon the citizens of different states, and deterred the states averse to paper money from engaging in the scheme.
Congress for these and other good reasons considered the act of New-York as amounting to nothing. They felt at the same time that the honor and interest of the union were suffering for want of the co-operation of this state. They experienced the most painful embarrassment, in particular from the just demands of those foreigners, who had lent us money to carry on the war. They saw themselves without resource even for paying the interest of the foreign debt, except by new loans abroad for that purpose; a resource which had the pernicious effect of an accumulation of the debt, (for which all our estates must be considered as mortgaged) by the tremendous process of compound interest.
In this disgraceful and ruinous situation, the representatives of the United States make a solemn application to the Governor to convene the legislature for the purpose of reconsidering their act. He refuses to comply, assigning the curious reason, that the constitution empowers him to convene the legislature only on extraordinary occasions, and that the present does not appear to him such—To give color to this idea he intimates the recent consideration of the business by the legislature.
He seems in this proceeding, not only to have taken it for granted, that the legislature would be immoveable by the most solid reasons for altering their policy (which if true he had no right to presume) but also to have forgotten, or not to have chosen to recollect, that the legislature to be convened was not to be regarded as the same body, which had before decided, having been formed by a subsequent election of the people. The measure would therefore have had to undergo a new examination by a new body.
He notwithstanding refuses. Congress impelled by the exigency of the situation pass new resolutions, declaring their opinion that the critical and embarrassed situation of the finances of the United States, required that the system of impost should be carried into immediate effect, and that they deemed the occasion sufficiently important and extraordinary to request that the legislature of this state should be convened; and therefore again earnestly recommending it to the executive to convene the legislature. The Governor persists in his refusal, and the legislature is not convened.
Now, sir, I will boldly appeal to every candid mind, whether this transaction is not evidence, as well of a splenetic and disrespectful disposition towards the government of the United States, as of a temper inflexibly haughty and obstinate. In what a humiliating light must he have considered Congress, not to have looked upon their earnest and repeated application, on a matter which they and all the other states thought of the most serious moment to the union, in a situation notoriously distressing and critical, as an occasion sufficiently special to leave him at liberty to call the legislature together! How much of contempt and disregard towards the representative authority of confederated America was implied in such a construction! The merits of the impost system are of no consequence in the consideration of the subject. The whole is a question of decorum and due deference in the head of a particular member of a confederacy towards the head of the whole confederacy. In this light it is evident that the conduct of the Governor on the occasion was an insult to the people of the United States, and of course to the people of this state, through their representatives in Congress.

I remain with the truest attachment,   Dear Sir,   Your obedient and humble servant,
H___ G___.


To ___ ___. Esq.
}


Suffolk County.



